Citation Nr: 1018926	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation greater than 30 
percent for excoriation of the left leg and groin with 
chronic neurodermatitis (hereafter "skin condition").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from December 1961 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In May 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a video-conference hearing.  The 
hearing transcript is associated with the claims folder.

In a decision dated July 2007, the Board denied the Veteran's 
claim for a disability evaluation greater than 10 percent for 
his service-connected skin condition.  The Veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated August 5, 2008, 
the Court vacated the Board's decision and remanded the claim 
to the Board pursuant to the terms of a Joint Motion for 
Remand (JMR).

The Board notes that a July 2009 VA Compensation and Pension 
(C&P) mental disorders examination report included opinion 
that "[i]t is at least as likely as not that the [V]eteran's 
problems with his depression and his abuse of alcohol is 
caused by a result of his ongoing skin condition."  A 
January 2010 RO rating decision denied a claim of service 
connection for a nervous condition asserting that "the VA 
examiner did not indicate that the Veteran's psychiatric 
conditions were caused or have been aggravated by your 
service-connected dermatitis."

The Veteran's claim of service connection for a nervous 
condition is not currently before the Board on appeal.  
Notably, a claimant is not provided a copy of a VA C&P 
examination report unless specifically requested by the 
claimant.  The RO's interpretation of the July 2009 VA C&P 
mental disorder examiner's opinion is unsupportable.  

In the interests of fairness, the RO is directed to provide 
the Veteran a copy of the July 2009 VA C&P mental disorders 
examination report so that the Veteran may properly evaluate 
whether he should appeal that determination.


FINDING OF FACT

The Veteran's service-connected skin disorder more nearly 
approximates the criteria for exacerbations of lupus 
erythematous lasting a week or more, two or three times per 
year.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 60 
percent, but not more, for the service-connected skin 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.88b, 4.118, Diagnostic Codes 
(DCs) 6350, 7800-7806, 7809 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The Board remanded this case in October 2008 pursuant to the 
terms of a JMR.  In so doing, the Board interpreted the terms 
of the JMR to include an inextricably intertwined issue of 
service connection for a neuropsychiatric disorder.  This 
claim was not jurisdictionally before the Board pursuant to 
the sequence mandated by 38 U.S.C.A. § 7105(a) and 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

For administrative purposes, the Board's October 2008 remand 
listed on the title page an issue of whether new and material 
evidence has been presented to reopen a claim of service 
connection for a neuropsychiatric disorder.  However, as 
indicated in the order section, this claim required a 
separate rating action by the RO which, if unfavorable, would 
not before the Board unless it was appealed by the Veteran to 
the Board.

To date, the Veteran has not initiated an appeal with respect 
to the RO's January 2010 denial of a claim of service 
connection for a nervous condition.  The Veteran's 
representative listed this issue on the title page in the 
April 2010 Post-Remand Brief, but this statement does not 
meet the content and place of filing requirements for a 
properly filed NOD.  The Veteran's representative appears to 
assume that the issue is before the Board because it was 
cited in the prior remand in this case.  As in the case of a 
Manlincon remand (Manlincon v. West, 12 Vet. App. 238 
(1999)), certain actions were required by the Veteran, which 
have not been undertaken, in order for the Board to have 
jurisdiction with this issue.  The Board finds that the 
statement of the representative is not a valid NOD.  This 
issue, therefore, is not currently before the Board.  In this 
regard, the Veteran still has time to appeal the January 2010 
rating action. 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Veteran filed his claim for an increased evaluation in 
April 2003.  He asserts that he is entitled to a higher 
rating for his service-connected skin condition, currently 
rated by analogy as 30 percent disabling under DC 7899-7806, 
dermatitis or eczema.  38 C.F.R. § 4.118.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Veteran's service-connected skin disorder has been 
difficult to diagnose by his treating dermatologists.  The 
Veteran has a history of a "rash" or "pruritic eruption" 
primarily involving his trunk, scalp and groin area.  This 
skin disorder was initially diagnosed as dermatitis, chronic 
neurodermatitis, and/or chronic lichenified neurodermatitis.  
More recently, VA examiner's have separately diagnosed the 
Veteran with discoid lupus erythematosus/subacute cutaneous 
lupus erythematous (SCLE) by punch biopsy diagnosis.  A punch 
biopsy of the rash in the groin area returned a diagnosis of 
lichen simplex chronicus (LSC).

The Board notes that the features of the Veteran's variously 
diagnosed skin disorders are similar in appearance, and 
require punch biopsy diagnosis for differentiation.  A VA C&P 
dermatologist opinion in July 2009 indicated that the 
Veteran's discoid lupus diagnosis appears to be the same skin 
disorder which he manifested during active service.  

For purposes of this decision, the Board will attribute all 
current manifestations of the Veteran's "rash" and/or 
"pruritic eruptions" as part and parcel of the service-
connected skin disorder.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, the provisions of 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, dictates that such signs and 
symptoms be attributed to the service-connected condition).  
The Board finds no practical way it could separate the skin 
problems. 

Under DC 7809, discoid lupus erythematous or subacute 
cutaneous lupus erythematous is rated as disfigurement of the 
head, face or neck under DC 7800, as scars under DCs 7801-
7805, as dermatitis under DC 7806, or as systemic 
(disseminated) lupus erythematous under DC 6350.  38 C.F.R. 
§ 4.118, DC 7809.  The Veteran's disorder is to be rated 
either by combining the evaluations for residuals under the 
appropriate system, or by evaluating under DC 6350 depending 
upon which method results in a higher evaluation.  38 C.F.R. 
§ 4.88b, DC 6350, Note; 38 C.F.R. § 4.118, DC 7809. 

The RO has assigned a 30 percent rating which contemplates 
dermatitis which covers 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration for six weeks or 
more, but not constantly, during the past 12 month period.  
38 C.F.R. § 4.118, DC 7806.  

The maximum 60 percent rating under DC 7806 contemplates 
dermatitis which covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.  Id.  

Under DC 6350, a rating of 60 percent is assignable for 
systemic (disseminated) lupus erythematous exacerbations 
lasting a week or more, two or three times per year.  
38 C.F.R. § 4.88b, DC 6350.  A rating of 100 percent is 
assignable for acute symptoms with frequent exacerbations, 
producing severe impairment of health.  Id.

As indicated above, the Veteran filed his claim for an 
increased rating in April 2003.  His VA clinical records 
reflect exacerbations/active lesions of his skin disorder in 
March 2003, April 2003, August 2003, September 2003, 
September 2004, December 2004, February 2005, March 2005, 
April 2005, July 2005, November 2005, February 2006, May 
2006, August 2006, January 2007, April 2009, May 2009 and 
June 2009.

Overall, the Board finds that the Veteran's service-connected 
skin disorder more nearly approximates the criteria for 
exacerbations of lupus erythematous lasting a week or more, 
two or three times per year.  As such, a 60 percent rating is 
warranted under DC 6350.  38 C.F.R. § 4.7.

However, the lay and medical evidence in this case does not 
demonstrate that the Veteran's lupus erythematous results in 
acute symptoms with frequent exacerbations, producing severe 
impairment of health.  The clinical records of exacerbations 
noted above describe active skin lesions which are few in 
number.  The Veteran himself has described this disorder as 
being in control during winter months with more exacerbations 
when exposed to the sun.  There is no lay or medical evidence 
suggesting that the Veteran's lupus erythematous affects any 
other bodily system and/or results in severe impairment of 
health.  

Rather, the only other potential finding related to the 
Veteran's lupus erythematous is "possible" recurrent 
inflammation of the temporalis muscle.  See VA clinical 
record dated March 2009.  Notably, however, the Veteran also 
reports that this left-sided soreness has been present since 
hitting his head during a motor vehicle accident (MVA).  

Even assuming a related recurrent inflammation of the 
temporalis muscle, the lay and medical evidence overall does 
not show that the Veteran's lupus erythematous results in 
severe impairment of health.  Accordingly, the criteria for a 
100 percent schedular rating under DC 6350 have not been met 
for any time during the appeal period.

The Veteran's 60 percent rating under DC 6350 represents the 
maximum schedular rating under DC 7806, which evaluates 
dermatitis symptomatology.  As instructed in the Notes to DCs 
6350 and 7809, the Veteran is not entitled to a separate 
rating for dermatitis symptoms under DC 7806.

The parties to the August 2008 JMR determined that the 
Board's July 2007 opinion failed to provide an adequate 
statement of reasons or bases as to why the Veteran was not 
provided separate ratings for his skin disorder involving his 
groin and scalp.  

The Board observes that the structure of the rating criteria 
for evaluating skin diseases evaluate the disorder 
systemically, rather than provide separate ratings for each 
body part affected.  As noted in the final rule for the 
current skin disease criteria, the criteria of DC 7806, "are 
based on the extent (in percentage) to which the entire body 
or exposed areas are affected by the condition or on the 
treatment required."  67 Fed. Reg. 49590, 49592 (July 31, 
2002) (emphasis added).

Thus, a rating will be assigned DC 7806 according to the 
method of evaluation which provides the highest rating.  
Quite simply, separately rating distinct body parts would 
constitute impermissible pyramiding under 38 C.F.R. § 4.14.  
For these reasons, the Board finds that the rating criteria 
do not allow the assignment of separate ratings for the same 
skin disorder which affects different body parts.

The Board notes that a higher schedular rating is potentially 
warranted based upon disfigurement of the head, face or neck 
under DC 7800, or as scars under DCs 7801-7805.  It is 
impermissible to provide separate ratings under these 
diagnostic codes, and they only may be applied if resulting 
in an overall disability rating greater than 60 percent.  
38 C.F.R. § 4.88b, DC 6350, Note; 38 C.F.R. § 4.118, DC 7809.

As the Veteran filed his increased rating claim in March 
2003, this claim may only be evaluated according to the 
criteria for evaluating skin diseases in effect since August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  See 
also VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  
 
During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The criteria of DC 7801 (scars other than head, face or neck 
that are deep are cause limited motion), DC 7802 (superficial 
scars other than the head, face or neck that do not cause 
limited motion), DC 7803 (superficial unstable scars), and DC 
7804 (superficial painful scars) do not apply as they do not 
allow disability ratings exceeding 60 percent.

The criteria of DC 7800, pertaining to disfigurement of the 
head, face or neck, allows for a higher 80 percent rating 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement.  The 8 characteristics of 
disfigurement for purposes of evaluation under DC 7800 are:

1) a scar 5 or more inches (13 or more cm.) in 
length; 
2) a scar at least one-quarter inch (0.6 cm.) 
wide at widest part; 
3) surface contour of a scar is elevated or 
depressed on palpation; 
4) a scar adherent to underlying tissue; 
5) hypo-or hyper-pigmented scarring in an area 
exceeding six square inches (39 sq. cm.); 
6) abnormal skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
7) missing underlying soft tissue in an area 
exceeding six square inches (39 sq. cm.); and 
8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A review of the claims folder overwhelmingly establishes that 
the Veteran does not manifest disfigurement of the head, face 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features or, six or more characteristics of 
disfigurement.  There is no lay allegation of disfigurement, 
as defined in DC 7800, of an exposed area.

The most recent VA C&P examination report, dated July 2009, 
indicated that the Veteran only manifested a faint rash of 
the facial area, a balding type of situation of the scalp, 
and crusty rash type areas of the scalp and ears.  It was 
indicated that there was no associated scarring or 
disfigurement.  Furthermore, the examiner indicated that 
photographs would be futile as the affected areas were so 
faint that they would not be visible.

Accordingly, the Board finds that a higher rating pursuant to 
DC 7800 is not warranted for any time during the appeal 
period.

The Board next notes that the Veteran could potentially be 
awarded a higher schedular rating under DC 7805, which 
pertains to a scar resulting limitation of function of an 
affected part.  Again, the lay and medical evidence of record 
does not disclose any scarring which results in limitation of 
function of an affected part.  As such, the Board finds that 
a higher rating pursuant to DC 7805 is not warranted for any 
time during the appeal period.

Finally, the Board notes that the parties to the August 2008 
JMR raised the issue of whether VA should be evaluating "the 
effects of the [veteran's] psychiatric disturbance and 
contribution to the skin condition."  This presumably 
results from the Veteran's history of diagnosis of 
neurodermatitis and neurotic excoriation as well as the 
comment from a VA C&P examiner in February 2005 that the 
Veteran manifested a neurotic excoriation likely secondary to 
psychiatric disturbance.

Historically, a February 1968 VA C&P examination report 
diagnosed the Veteran with chronic neurodermatitis and also 
found that the Veteran did not have a separately diagnosed 
neuropsychiatric disease (NP).

A Board decision dated January 1969 specifically denied a 
claim of service connection for a neuropsychiatric disorder.  
That decision is final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  The Board has simply no authority to separately 
evaluate a neuropsychiatric disorder which has been finally 
denied in a prior rating decision.

The Board incidentally notes that the February 2005 VA C&P 
examiner's opinion has been essentially established as 
incorrect based upon the biopsy diagnoses confirming lupus 
erythematous and the assessment of the July 2009 VA C&P 
examiner's conclusion that, upon a retrospective review of 
the record, the Veteran has manifested lupus erythematous 
since his discharge from service which was not properly 
evaluated.

The Board further notes that "psychiatric disturbance" is 
not listed among the criteria for evaluating any skin 
disorder under the applicable version of 38 C.F.R. § 4.118.  
Thus, the Board concludes that it has no authority to 
separately evaluate "psychiatric disturbance" in connection 
with this claim.

In so holding, the Board has considered the Veteran's lay 
statements of symptomatology as credible and competent.  He 
reports symptomatology of constant itching and scratching, 
and having his underwear stuck to his groin which embarrasses 
him because he had to keep tissue in his shorts to prevent 
discharge from leaking through.  He further reports that 
exposure to sunlight causes his condition to worsen. 

The Veteran's reported symptomatology has been considered and 
relied upon in awarding the 60 percent rating under DC 6503, 
particularly considering his testimony of recurrent 
exacerbations and length of duration are not fully reflected 
in treatment records.  The preponderance of the lay and 
medical evidence, however, does not establish findings 
warranting an evaluation greater than 60 percent for any 
period of time during the appeal period.

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected disability on his activities 
of work and daily living.  In the Board's opinion, all 
aspects of the Veteran's skin disorder are encompassed in his 
60 percent rating under DC 6503, which contemplates 
exacerbations of lupus erythematous according to the 
symptomatology described.  The Veteran also reports having 
been awarded a clothing allowance for his underwear 
replacement.  As the assigned schedular evaluation is 
adequate, there is no basis for extraschedular referral in 
this case.  See Thun v. Peake, 22 Vet. App. 111, 114-15 
(2008).  

The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory March 2003 RO letter informed the Veteran 
of the types of evidence and/or information necessary to 
substantiate his claim for an increased rating as well as the 
relative duties upon himself and VA in developing his claim.  
The Veteran was advised to submit evidence showing that his 
disability had worsened, which could include statements from 
his doctor containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the dates of 
examination or tests.  He could also submit statements from 
other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  He was further advised that he 
could submit his own statement describing his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by his disability.

A post-adjudicatory RO letter dated November 2008 advised the 
Veteran as to how VA determines disability ratings and how VA 
establishes an effective date of award.  Accordingly, the 
Board finds that the Veteran has been provided substantially 
compliant VA notice.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Any timing deficiencies were cured with 
readjudication of the claim in the supplemental statement of 
the case dated January 2010.  Mayfield, 444 F.3d 1328; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board did consider a diagnostic code, DC 6350, which has 
not been considered by the RO.  The applicability of this 
diagnostic code did not become apparent until clarifying 
diagnosis and opinion was received in July 2009.  The 
Veteran's pre-adjudicatory March 2003 VCAA notice requested 
him to describe his symptoms, their frequency and severity, 
and other involvement, extension and additional disablement 
caused by his disability.  

In this case, the Veteran has provided statements and 
testimony regarding the frequency, duration, and severity of 
his skin exacerbations which has supported a higher rating 
under this diagnostic code.  

Overall, the Veteran has been afforded a meaningful 
opportunity to participate in the processing of the claim, 
and no prejudicial error has been alleged regarding any 
notice errors.   As such, the Board finds that no prejudicial 
error accrues to the Veteran in deciding the increased rating 
claim at this time.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009).

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the Veteran's STRs and his VA clinical 
records.  There are no outstanding requests to obtain any 
private medical records for which the Veteran has identified 
and authorized VA to obtain on his behalf.

The Veteran was also afforded several VA examinations to 
evaluate the current severity of his disability.  He was last 
afforded VA skin examination in July 2009.  This examination 
report is clearly adequate for rating purposes as it contains 
all findings necessary to decide the claim, and provides an 
adequately explained rationale discussing the appropriate 
diagnosis of the Veteran's service-connected skin disorder.  
See 38 C.F.R. § 4.2.  Since that examination, there is no lay 
or medical evidence suggesting symptomatology which would 
support a higher schedular rating.  As such, additional 
examination is not warranted.  VAOPGCPREC 11-95 (Apr. 7, 
1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



ORDER

A 60 percent rating for the Veteran's service-connected skin 
disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


